Citation Nr: 1612586	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-44 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for sterility and/or impotency, to include as due to herbicide exposure.

2.  Entitlement to service connection for epistaxis (bleeding from the nose), to include as due to herbicide exposure.

3.  Entitlement to service connection for a sinus disability, to include residuals of sinus surgery, to include as due to herbicide exposure.

4.  Entitlement to service connection for a skin disability, to include cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to January 1966. 

These matters come before the Board of Veterans' Appeals (Board) from 2007 and 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona. 

In February 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Some of these matters were  previously before the Board in June 2013 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the remand for the issues adjudicated below. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 
The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's STRs are negative for complaints of, or treatment for, sterility and/or impotency.

2.  The most probative evidence is against a finding that the Veteran has sterility and/or impotency causally related to, or aggravated by active service, to include as due to herbicide exposure.

3.  The Veteran's STRs are negative for complaints of, or treatment for, nosebleeds.

4.  The Veteran is less than credible as to chronic nosebleeds and/or sinusitis in service.

5.  The most probative evidence is against a finding that the Veteran has epistaxis (bleeding from the nose), causally related to, or aggravated by active service, to include as due to herbicide exposure.

6.  The Veteran's STRs are negative for complaints of, or treatment for the sinuses.  

7.  The most probative evidence is against a finding that the Veteran has a sinus disability, to include residuals of sinus surgery, causally related to, or aggravated by active service, to include as due to herbicide exposure.

8.  The Veteran's STRs are negative for complaints of, or treatment for, the skin.

9.  The Veteran is less than credible as to having multiple blistering sunburns in service.

10.  The most probative evidence is against a finding that the Veteran has a skin disability, to include cancer, causally related to, or aggravated by active service, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sterility and/or impotency, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for epistaxis (bleeding from the nose), to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The criteria for service connection for a sinus disability, to include residuals of sinus surgery, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309

4.  The criteria for service connection for a skin disability, to include cancer, to include as due to herbicide exposure have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2006 and January 2008. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran and his wife in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Veteran has acknowledged that many of his post service clinical records are unavailable due to the deaths of the clinicians and/or demolition of their office and/or unknown information.  (See e.g. January 2007 and October 2007 VA Forms 21-4142,  May 2007 correspondence, September 2013 VA Form 27-0820.)

The claims file includes a VA examination/opinion from 2013.  The opinion is predicated on a review of the claims file, to include the Veteran's STRs and his contentions.  Adequate rationale has been provided.  The Board acknowledges the contentions of the Veteran and his wife that the VA examination for the skin was inadequate because the examiner did not consider the Veteran's complete set of post service clinical records over the past twenty years or his time missed from work because of pain medications; however, the Board finds that the opinion is adequate.  The examiner considered the STRs and conceded that the Veteran had been diagnosed with skin cancer post service.  Thus it was not necessary for the clinician to know the exact dates and number of actual lesions or the Veteran's treatment.  

An opinion on whether the Veteran has a disability due to exposure to DDT is not warranted as there is no competent credible evidence of such exposure in service.  (The Veteran has not been shown to be competent to state that he was exposed to 
DDT).  As there is no competent indication in the claims file that he had exposure to DDT in service, or that his disabilities may be due to herbicide exposure, further clinical opinions are not warranted.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

Impotency/Sterility

Initially, the Board notes that the Veteran's representative, the RO, and the Veteran have, at times, interchangeably used the terms "sterility" and "impotency."  Sterility is the inability to produce offspring.  Impotency is the lack of power to initiate or maintain an erection until ejaculation.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thus, they are not the same condition.  The Veteran has reported having both sterility and erectile dysfunction.

The Veteran contends that he is sterile due to exposure to DDT in service.  The Veteran's DD 214 reflects that he had approximately 14 months of service in USARPAC.  His MOS was engineer equipment repairman.  The Veteran had service from 1963 to 1966.  His military personnel records reflect that he had 13 months of service in Korea from July 1963 to July 1964 and five months of service in Vietnam from August 1965 to January 1966. 

There are no clinical records which reflect laboratory results which support a finding of sterility.  The Veteran's wife asserted that he was diagnosed in 1977 by her obstetrician-gynecologist; the Veteran stated that he was diagnosed between 1980 and 1981 by his wife's doctor.  (See January 2007 VA Form 21-4138)  Assuming arguendo that the Veteran is sterile, the Board finds for the reasons noted below, that service connection is not warranted.

A November 2006 VA new patient visit reflects that the Veteran presented to the clinic for a new patient assessment.  He wished to be registered for Agent Orange exposure.  The Veteran reported that he was sterile.  A July 2013 VA record reflects that the Veteran had a diagnosis of erectile dysfunction and hypogonadism, for which he was prescribed testosterone by a private clinician.

The Veteran and his wife testified at the 2013 Board hearing that that they tried to have children in approximately 1974 and that the Veteran was subsequently found to be sterile in 1977.  The Veteran indicated that he has been told that possibly chemicals to which he was exposed in service, like DDT in Korea, caused his sterility.  The Veteran has not provided clinical records that his disability has been found to be due to chemical exposure.

The Veteran further testified that DDT was used on his installation, to include his barracks and blankets, and that he could smell it for days.  He described the areas as being "fogged."  The Veteran submitted a portion of an article from the website Wikipedia which states that DDT has an endocrine disrupting activity which has been observed in mice and rat toxicological studies and available epidemiological evidence indicates that these effects may be occurring in humans as a result of DDT exposure and that the "US Environmental Protection Agency states that DDT exposure damages the reproductive system and reduces reproductive success."

There is no competent credible evidence of record that the Veteran was exposed to DDT in service.  The Veteran has not been shown to be competent to differentiate different types of pesticides.  Moreover, there is no competent credible evidence that the United States Military used DDT between 1963 and 1966, to include around barracks and blankets.  Finally, there is no competent credible evidence of record that, in the Veteran's case, his sterility and/or impotency is as likely as not caused by, or aggravated by, DDT. 

The Veteran's assertion that a doctor told him that it was possible that he had sterility due to exposure to DDT is simply insufficient, for several reasons, to warrant service connection.  While a Veteran is generally competent to report what he has been told by a clinician, the "connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Moreover, "possibly" is too speculative to be probative.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Finally, and importantly, as noted above, there is no competent credible evidence that the Veteran was actually exposed to DDT in service.  
 
The Board has also considered the Veteran's presumed Agent Orange exposure.  The Veteran's service personnel records reflect service in Vietnam from August 1965 to January 1966.  Thus, he is presumed to have been exposed to herbicides.  Despite presumption to herbicides in service, service connection for sterility and/or impotency is still not warranted under 38 C.F.R. § 3.307(a)(6).  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007).  The Secretary has not determined a presumption of service connection is warranted for sterility and/or impotency.  Thus, the herbicide presumption inapplicable to the Veteran's disabilities.  

The Board has considered whether service connection is warranted on a direct basis; however, the evidence of record is negative for a competent clinical opinion that the Veteran's sterility and/or impotency is at least as likely as not due to his service.  

The Veteran's STRs are negative for any complaints of, or treatment for, findings of sterility and/or impotency.  Moreover, the Veteran has not asserted that he noticed problems with such in service.  To the contrary, the Veteran and/or his wife has contended that they did not try to have children until approximately 1974, which is more than seven years after the Veteran separated from service. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of sterility and impotency, and in light of the Veteran's clinical history of hypogonadism.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau, 492 F.3d at 1377 n.4.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Sinus Disability
Epistaxis

The Veteran testified that while in service, he had nose bleeds approximately every two weeks, and when he got out of service, he had them "about every week or so."  (See Board hearing transcript, pages 20 and 21).  He contends that he was told by clinicians that his sinusitis and nose bleeds could be due to herbicide exposure and/or DDT (See Board hearing transcript, page 26.)

Initially, the Board finds that service connection on a presumptive basis due to herbicide exposure, or due to, or aggravated by, exposure to DDT is not warranted.  As noted above, there is no competent credible evidence of record that the Veteran was exposed to DDT in service.  Moreover, there is competent credible evidence that the Veteran, even if he had exposure to DDT, which the Board does not concede, has a disability due to such.  With regard to herbicide exposure, VA's secretary has not determined a presumption of service connection is warranted for sinusitis and/or epistaxis. For these reasons, the Board finds that the law clearly renders the herbicide presumption inapplicable to the Veteran's disabilities.  

As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

The Board also finds, as discussed below, that evidence of record is negative for a competent clinical opinion that the Veteran's sinusitis and/or epistaxis is at least as likely as not due to his service.  

The Veteran's STRs are negative for any complaints of, or treatment for, findings of sinusitis and/or nose bleeds.  They reflect that the Veteran sought treatment for other complaints of an infected sebaceous cyst (June 1963), a finger injury (June 1964), back pain (March 1965), and glasses (June 1965).   

The Veteran's January 1966 report of medical history reflects that the Veteran reported that he was in good health.  He reported that he had, or had previously had, eye trouble, chronic or frequent colds, hay fever, severe tooth or gum trouble, asthma, chronic cough, boils, and foot trouble.  He also reported "ear, nose, or throat trouble" (however, the only notation relevant to this was that he had trouble with his tonsils).  The Veteran specifically denied sinusitis.  The Board finds that if the Veteran had frequent nose bleeds and/or sinusitis in service, it would have been reasonable for him to have noted it, when he noted his other complaints.  The Veteran's January 1966 report of medical examination reflects that the Veteran's pertinent systems were normal. 

The Veteran separated from active service in January 1966. 

The Veteran's January 1970 report of medical history for U.S. Army Reserve quadrennial purposes reflects that he reported that he was in good health.  He reported that he had, or had previously had, skin diseases and asthma.  He specifically denied sinusitis.  The Veteran noted that he had tinea pedis a "few years ago" but not since then; he had his last asthma attack as a child; and he wears glasses for bilateral myopia only.  Again, the Board finds that if the Veteran had frequent nose bleeds and/or sinusitis in service or since service, it would have been reasonable for him to have noted it, when he noted his other complaints.  The Veteran's January 1970 report of medical examination reflects that the Veteran's pertinent systems were normal. 

While the Veteran is competent to state that he had nosebleeds and/or symptoms of sinus problems in service, the Board finds, based on the above, that the Veteran, and any other lay statement provider, is less than credible as to nosebleeds and chronic sinusitis in service.  Thus, any clinical opinion based on contentions that the Veteran has had symptoms since service is not probative. 

An April 2006 private record reflects that the Veteran's medical history is significant for chronic allergies and sinusitis.  It was noted that he "has had a septoplasty with  naso-antral windows in 1975."  It was further noted that he was a smoker of a pack and a half for 20 years (he quit in 1987).  A February 2007 private record (Arizona Medical Imaging Network) reflects that the Veteran had surgery 30 years earlier for a deviated septum.

The evidence does not support a finding that the Veteran has sinusitis and/or epistaxis causally related to, or aggravated by, active service. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of sinuses, epistaxis, a deviated septum, and chemical exposure.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; See Jandreau, 492 F.3d at 1377.  
 
As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Skin Disability

The Veteran contends that he has skin cancer due sun exposure in service.  The clinical records reflect that the Veteran has "sun damaged skin" (e.g. July 2013 clinical record).

The Veteran testified that he first began to have skin problems in the 1980s; his wife testified that it was in the 1970s.  The Veteran contends that while in Vietnam, he was in the sun from morning to evening working in the fields on equipment.   He reported that this sun exposure is the reason why he has skin cancer on the face, and arms.  He testified that he got it on his arms due to his sleeves having been rolled up.  In this regard, the Board notes that although the Veteran testified as to skin cancer on the arm and face, the medical records reflect that the has also had skin cancer on the sternal area, upper back, mid back, lower back, and left posterior shoulder.  (See October 2000 surgical pathology report from Sonora Quest Laboratories, May 2008 clinical record, and May 2014 dermatopathology report.)

Thus, the Veteran's assertion that he wore his sleeves rolled up in service which subjected him to excessive sun exposure on his arms does not adequately explain his cancer on the other parts of the body which were not exposed while he was in uniform working in the fields, as he contends. 

The Veteran has stated that he had multiple blistering sunburns in service.  While the Veteran is competent to state that he had a sunburn, the Board finds that the Veteran is less than credible as to the extent or severity of sunburns in service.  The STRs are negative for any treatment or complaints of excessive sun exposure.  As noted above, they reflect that he sought treatment for other complaints, but not a sunburn.  A June 1963 STR reflects treatment for an infected sebaceous cyst on the back of the neck, but no finding was made with regard to any sun damage.  There is no competent credible evidence of record that a sebaceous cyst is in anyway related to his post service cancer.

The Board also finds it noteworthy that the Veteran left Vietnam on January 4, 1966 and completed his report of medical history on January 7, 1966.  Thus, it seems reasonable that if he had experienced multiple blistering sunburns in the past five months, he would have noted such.  However, he did not.  

The Veteran's January 1966 report of medical history reflects that the Veteran reported that he was in good health.  He reported that he had, or had previously had, eye trouble, chronic or frequent colds, hay fever, severe tooth or gum trouble, asthma, chronic cough, boils, foot trouble, and "ear, nose, or throat trouble."  The Veteran specifically denied skin diseases.  The Board finds that if the Veteran had multiple blistering sunburns in service, it would have been reasonable for him to have noted it, when he noted his other complaints , especially as he was just returning from Vietnam when he completed his separation report of history.  The Veteran's January 1966 report of medical examination reflects that the Veteran's pertinent systems were normal.  Thus, upon return from Vietnam, his skin was examined and found to be normal.

The Veteran separated from active service in January 1966. 

The Veteran's January 1970 report of medical history for U.S. Army Reserve quadrennial purposes (post active duty) reflects that he reported that he was in good health.  He reported that he had, or had previously had, skin diseases and asthma.  The notation with regard to a skin disability was tinea pedis a "few years ago" but not since then.  Again, the Board finds that if the Veteran had multiple blistering sunburns in service, it would have been reasonable for him to have noted it, when he noted his other complaints of the skin.  The Veteran's January 1970 report of medical examination reflects that the Veteran's pertinent systems were normal. 

The earliest clinical finding of skin cancer is many years after separation from service.  

In a statement on a prescription pad, dated in February 2013, Dr. R. B. rendered an opinion that the "[the Veteran]'s repeated, prolonged sun exposure due to time in service (in military) contributes to skin cancer."

The Board finds that the opinion lacks probative value.  Dr. B.'s opinion is based on the Veteran's unsupported history that he had "repeated prolonged sun exposure" in service.  As noted above, the evidence does not support any sun damage to the Veteran in service, or that he served in a geographic area, and during a season, which had a higher than normal amount of sun intensity.  Moreover, the Board notes that the Veteran contends that his sun exposure was in Vietnam, however, he was only in Vietnam for five months; Dr. B. does not explain why five months in Vietnam is "repeated prolonged exposure."  

Dr. B.'s opinion also fails to discuss the Veteran's history of sun exposure during the decades after service and how it may relate to his skin cancer, or his residency in Arizona and how sun exposure in that state may be related to his skin cancer.  (The Veteran has a reported post service history of camping, hunting, and working on construction equipment).  In essence, Dr. Bottiglione has provided a broad opinion without evidence that he was aware of the Veteran's possibly pertinent history.

The claims file includes an August 2013 VA examination for the Veteran's skin.  The Veteran reported that he had "multiple blistering sunburns" in Vietnam and that he was diagnosed with skin cancer in the 1980s.  The examiner noted that the Veteran's STRs do not support a finding of excessive sun exposure or treatment for sunburn.   The examiner further found that it is less likely than not that any skin cancer was incurred in or caused by service.  The examiner noted that the continued exposure to the sun over a lifetime is a continued increase of risk for skin cancer.

The Board has considered that the Veteran had three years of active service, to include five months in Vietnam (August 1965  to January 1966)  He also had service in South Carolina from (January to March 1963), Korea (July 1963 to July 1964 ), Virginia (as a student), and Maryland.  The most probative evidence of record does not support a finding that the Veteran's three years of service is as likely as not the cause of his skin cancer.  There is no evidence contemporaneous to service which is indicative of prolonged or excessive exposure to the sun, or sunburns.

The Board has also considered the Veteran's presumed exposure to herbicides in service.  Despite presumption to herbicides in service, service connection for skin cancer is still not warranted under 38 C.F.R. § 3.307(a)(6) is not warranted.  VA's Secretary has not determined a presumption of service connection is warranted for skin cancer.  For these reasons, the Board finds that the law clearly renders the herbicide presumption inapplicable to the Veteran's disabilities.  As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.  

The most competent credible evidence does not support a finding that his cancer is due to herbicide or DDT exposure, but indicates that it is due to sun exposure.  The record does not support a finding that his skin cancer was due to, or aggravated by, service.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  The Board finds that an etiology as to skin cancer is outside the realm of common knowledge of a lay person.  Moreover, the VA examiner has more education and training than a lay person with regard to such a disability. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  
 

ORDER

Entitlement to service connection for sterility and/or impotency, to include as due to herbicide exposure, is denied.

Entitlement to service connection for epistaxis (bleeding from the nose), to include as due to herbicide exposure is denied.

Entitlement to service connection for residuals of sinus surgery, to include as due to herbicide exposure is denied.

Entitlement to service connection for a skin disability, to include cancer, to include as due to herbicide exposure is denied.


REMAND

The evidence, as discussed in more detail below reflects that the Veteran had preexisting hearing loss; thus, the central issue is whether his preexisting hearing loss increased in severity in service.  

The claims file includes a March 2013 private clinical opinion by Dr. R. Agarwal, who stated that "it is more likely than not that the bilateral hearing loss" is due to the Veteran's noise exposure of his military service in Vietnam.  Dr. Agrawal did not discuss the Veteran's preexisting hearing loss disability, the lack of a finding of a threshold shift in service, the post service 1970 STRs which reflect an improvement in hearing since separation from service, or the Veteran's post service hobby of hunting.  Thus, the Board finds that the opinion lacks sufficient probative value upon which to base service connection.

An August 2013 VA examination report reflects that the Veteran reported that he was negative for post service noise exposure.  The Board finds that his is less than credible.  Post service clinical records reflect that the Veteran had a hobby of hunting, to include turkey hunting (See November 29, 2006 VA record, April 2007 private record, and June 2012 VA PTSD examination report)  In addition, although he reported to the VA examiner that he was a service manager, the records reflect that he worked in repairing construction equipment/field service mechanic/heavy equipment repair with a lot of heavy work.  (See private record from approximately 1991 which notes he works for W. Machinery as a field service mechanic, April 2006 private record, July 2004 and May 2007 private records (does heavy physical labor repairing cranes) and June 2012 VA PTSD examination report).

The Veteran's January 1963 report of medical examination for enlistment purposes reflects that the Veteran's hearing upon entrance was as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
--
0
LEFT
20
15
25
--
25

Service department audiometer test results prior to October 31, 1967 are assumed to have been reported in ASA units, rather than the current ISO units, unless otherwise noted.  To convert the units, the Board adds, to the ASA units, 15 decibels to 250 Hz., 15 decibels to 500Hz, 10 decibels to 1000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3000 Hz., and 5 decibels to 4000 Hz.

The Veteran's entrance audiology results, when properly converted, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
--
5
LEFT
35
25
35
--
30

The examiner assigned a physical profile of H-2.  The "H" indicates hearing acuity.  A "2" is indicative that the Veteran meets procurement standards but may have some limitation on initial MOS classification and assignment. (See Army Regulation (AR) 40-501.)  Thus, the Veteran had bilateral preexisting injury or disease noted on entrance, and the presumption of soundness does not apply. 38 C.F.R. § 3.304.  In addition, in block 74 (summary of defects and diagnoses) of the report, the examiner wrote "defective hearing."

In addition, in Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  

The Veteran's January 1966 report of medical examination for separation purposes reflects that the Veteran's hearing upon separation was the same as that upon entrance. 

The Veteran separated from active service in 1966.  The Veteran's January 1970 report of medical examination for U.S. Army Reserve quadrennial purposes reflects 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
0
LEFT
10
10
25
--
20

The Veteran's January 1970 report of medical history for quadrennial purposes reflects that he reported that he was in "good health".  He also reported tinea pedis a few years ago but not since, an asthma attack as a child, and that he wears glasses for bilateral myopia only.  He reported no history of ear difficulty.  Upon examination, he was noted to have defective hearing (profile "2").

A pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in the injury or disease during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The 2013 VA examiner provided an opinion that it is less likely as not that the Veteran's hearing loss disability is related to service.  The examiner stated that the Veteran had hearing within normal limits upon enlistment and separation.  As noted above, this is incorrect.  The Veteran had abnormal hearing upon entrance and separation.  Thus, a supplemental opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental clinical opinion as to whether it is as likely as not that the Veteran's preexisting hearing loss was chronically worsened (increased in severity) during active service.  The clinician should consider the pertinent evidence of record to include the following: a.) the Veteran had preexisting abnormal hearing upon entrance and separation based on the STRs which must be converted to current standards because they were prepared prior to October 31, 1967; b.) the Veteran's profile of a "2" for his hearing upon entrance; c.) the Veteran had normal hearing post service in 1970 based on a Reserve STR; and, if pertinent,  d.) the Veteran's post-service history of turkey hunting and work as a heavy equipment mechanic.

The Veteran's 1963 and 1966 audiology results, when properly converted are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
--
5
LEFT
35
25
35
--
30

The Veteran's post service 1970 audiology results, which should not be converted are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
0
LEFT
10
10
25
--
20

The clinician should provide an adequate rationale for his/her opinion.

2.  Following completion of the above, readjudicate the issue of entitlement to service connection for bilateral hearing loss disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


